Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 10-12, filed December 1, 2021, with respect to claims 1, 2, 4-5, 7 have been fully considered and are persuasive with respect to claims 1, 2, 4-5, 7.  The rejection of claims 1, 2, 7 has been withdrawn. 
However the allowability of new claims 8-9 which is based on previously objected dependent claim 4 being placed in independent claims 8-9 has been withdrawn based on newly found art.




Allowable Subject Matter

Claims 1, 2, 4-5, 7 are allowed.

The following is an examiner’s statement of reasons for allowance: 


       an information processing apparatus (paragraph 40-42, 54; PC (information processing apparatus)); and
       a facsimile apparatus connected to the information processing apparatus (paragraph 46, 50-52,118-120, 123; MFP FX (facsimile apparatus) includes G3 Fax modem that includes facsimile function; MFP FX is connected with the PC via the LAN I/F 12); 
       wherein
          the information processing apparatus transmits, to the facsimile apparatus, first job information that includes a single piece of first image information and includes first
address information and second address information that respectively indicate addresses of transmission destinations of the first image information (paragraph 66, 70-71, 113-115, 120-123,130; PC transmits to the MFP FX (facsimile apparatus) fax job information (first job information) which includes the plurality of destination in the destination information table T1 including first address and second address information that is fax numbers as destination information for sending the RGB image data generated in step s312; Fig. 6B shows the first and second destination address;  fax job information (first job information) also includes the single RGB image data), and
          when the first job information is received from the information processing apparatus (paragraph 122-124; MFP FX receives the fax job information from the PC), based on the first address information and the second address information that are color facsimile function when destinations are all color fax type destinations; paragraph 140, 143; PC sends only one fax request including only one image data and the MFP FX sends the same one image data to all the plurality of destinations).


       With regards to independent claim 7, see above Statement on Reasons for Allowance for claim 1 since claim 7 discloses limitations similar to claim 1. 

        In addition to the teachings of the claims 1 and 7 as a whole, the closest prior art of record failed to teach or suggest, 
        “wherein when the facsimile apparatus broadcasts the first image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information based on the first job information, the facsimile apparatus causes a second storage unit to store first job history information that indicates a history of the first job information,
          when the information processing apparatus transmits the first job information to the facsimile apparatus, the information processing apparatus causes a first storage unit to store the first job history information, and, after causing the first storage unit to store the first job history information, based on the first job history information stored in the first storage unit, the information processing apparatus transmits second job information that includes first job identification information and a single piece of second image information, the first job identification information being information for identifying the first job information, and
         when the second job information is received, based on the received second job information, the facsimile apparatus reads the first job history information out of the second storage unit, and, based on the read first job history information and the second image information, the facsimile apparatus broadcasts the second image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information, which are the addresses of the transmission destinations for the first job information”

            Therefore, claims 2, 4-5 are allowable for depending on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090231603 to Takemoto in view of US Patent No. 6359974 to Ishibashi further in view of JP H1056551 to Sato.
      Regarding claim 8, Takemoto discloses a communication system (paragraph 40-42; first network system DMa includes PC and MFP), comprising:
       an information processing apparatus (paragraph 40-42, 54; PC (information processing apparatus)); and
       a facsimile apparatus connected to the information processing apparatus (paragraph 46, 50-52,118-120, 123; MFP FX (facsimile apparatus) includes G3 Fax 
       wherein
          the information processing apparatus transmits, to the facsimile apparatus, first job information that includes a single piece of first image information and includes first
address information and second address information that respectively indicate addresses of transmission destinations of the first image information (paragraph 66, 70-71, 113-115, 120-123,130; PC transmits to the MFP FX (facsimile apparatus) fax job information (first job information) which includes the plurality of destination in the destination information table T1 including first address and second address information that is fax numbers as destination information for sending the RGB image data generated in step s312; Fig. 6B shows the first and second destination address;  fax job information (first job information) also includes the single RGB image data), and
          when the first job information is received from the information processing apparatus (paragraph 122-124; MFP FX receives the fax job information from the PC), based on the first address information and the second address information that are included in the received first job information (paragraph 70-71; fax job information includes the destination information table T1 which includes the first and second address information), the facsimile apparatus broadcasts the first image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information (paragraph 44-45, 107-109, 123-125, 129-132, 137-139; for each of first and second address information in the fax job information selected in s410, the MFP FX sends the image data in step s418 as color facsimile function when destinations are all color fax type destinations; paragraph 140, 143; PC sends only one fax request including only one image data and the MFP FX sends the same one image data to all the plurality of destinations).
Takemoto discloses when the facsimile apparatus broadcasts the first image information by the facsimile communication to the addresses indicated respectively by the first address information and the second address information (paragraph 44-45, 107-109, 123-125, 129-132, 137-139; for each of first and second address information in the fax job information selected in s410, the MFP FX sends the image data in step s418 as broadcast operation to each of the first and second address information using color facsimile function when destinations are all color fax type destinations; paragraph 140, 143; PC sends only one fax request including only one image data and the MFP FX sends the same one image data to all the plurality of destinations). 
However Takemoto does not disclose when the facsimile apparatus broadcasts the first image information by the facsimile communication, the facsimile apparatus stores status information each time predetermined first time elapses, and the information processing apparatus receives the status information from the facsimile apparatus each time predetermined second time elapses, and, based on the received status information, the information processing apparatus causes a display unit to display information regarding the facsimile communication for each of the addresses indicated respectively by the first address information and the second address information.

Takemoto as taught by Ishibashi to provide acquiring of status information and displaying of status information.
        The motivation to combine the references is to provide display of fax confirmation status information for all the destinations at one time that the fax was broadcasted by using polling (column 7, lines 33-52).
However Takemoto in view of Ishibashi does not disclose the facsimile apparatus includes one or more ports via which the facsimile communication is performed, status information of the one or more ports.
        Sato discloses the facsimile apparatus includes one or more ports via which the facsimile communication is performed, status information of the one or more ports (paragraph 4, 6, 9, 10; plurality of ports for fax communication; line status of the ports determined periodically).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takemoto in view of Ishibashi as taught by Sato to provide status acquiring for the fax ports.
        The motivation to combine the references is to provide facsimile apparatus with plurality of communication ports wherein the status of the ports can be determined in advance thereby avoiding failure in making connection by using the status information (paragraph 3, 10-11).


       Regarding claim 9, see rejection of claim 8. 



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/03/2022